Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Presidente Se-ñor Andréu García.
Disentimos de la decisión a la cual llega la mayoría en este caso, pues ésta reitera el errado y anacrónico criterio que recientemente adoptó el Tribunal en López y otros v. Porrata y otros, 156 D.P.R. 503 (2002). Repite el Tribunal el erróneo razonamiento que tiene el efecto de imponerle la responsabilidad in vigilando por los actos negligentes del menor al padre o madre custodio, aun cuando ambos padres compartan la patria potestad sobre el menor que ha cometido el acto culposo.
Así pues, el Tribunal reitera una norma que ha conver-tido el hecho de la tenencia física del menor en determi-nado momento —lo cual puede ser un asunto meramente incidental— en un criterio de mayor peso e importancia que los deberes que tienen tanto el padre como la madre por ostentar la patria potestad sobre sus hijos. Esto no solamente ha sido un paso retrógrada en nuestro derecho de familia, sino que también es contrario a lo que reitera-damente establecieron durante años nuestros precedentes, de acuerdo con los cardinales principios de política pública relacionados a la institución de la patria potestad.
*649I
Hemos establecido que la patria potestad comprende el conjunto de derechos y deberes más amplio que tienen los padres respecto a la persona y los bienes de sus hijos no emancipados, entre los cuales se encuentra el deber de con-vivir con los hijos, alimentarlos en su mesa, educarlos, guiarlos y representarlos. Véanse: Chévere Mouriño v. Levis Goldstein, 152 D.P.R. 492 (2000); Torres, Ex parte, 118 D.P.R. 469, 473 (1987). También ha sido definida como “el poder que [el ordenamiento jurídico reconoce] a los proge-nitores sobre los hijos menores no emancipados, para el cumplimiento de los deberes de alimentación, educación e instrucción’’^1)
Así, en Soto Cabral v. E.L.A., 138 D.P.R. 298, 323 (1995), señalamos cuatro características esenciales de la patria potestad: (1) es imprescriptible, porque el no uso o el abandono podrá imponer sanciones al padre, pero no lo libera de sus funciones de padre con relación a los hijos; (2) intransferible, porque el padre o la madre no pueden vo-luntariamente ceder esos deberes fundamentales de la vida familiar a nadie en virtud de ninguna razón; (3) inalienable, porque a nadie se le puede traspasar por ningún concepto o motivo, ni por ningún interés, y, por último, (4) irrenunciable (excepto en aquellos casos de adopción dis-puestos por ley para beneficio del menor).
Dada la importancia que le da nuestro ordenamiento jurídico a la institución de la patria potestad, es en virtud de ésta que se ejerce el derecho a tomar todas las decisio-nes fundamentales con respecto a la crianza y educación de los hijos, y cuáles serán las normas sociales, morales y re-ligiosas bajo las que éstos crecerán. También surge de la patria potestad el derecho de los padres a disfrutar del *650usufructo de los bienes de sus hijos menores de edad,(2) a consentir al matrimonio y la emancipación de éstos.
Por otra parte, la custodia consiste en la tenencia o control físico que tiene un progenitor sobre sus hijos. No obs-tante, hemos establecido que
... “los aspectos de custodia de menores no son en estricta lógica separables de la patria potestad”. En realidad, la custo-dia es un componente de la patria potestad, pues ésta impone a los padres el deber primario de tener sus hijos no emancipados en su compañía. Ello implica, como norma general, que aquel que ostente la patria potestad también tiene la custodia. [Sin embargo] su ejercicio no necesariamente significa que tiene que tenerlos en su compañía. La doctrina admite, ante circunstan-cias aconsejables y necesarias para el bienestar del menor, el alejamiento del que ostenta la patria potestad.” (Citas y esco-lios omitidos, y énfasis suplido.) Torres, Ex parte, supra, págs. 476-477.
Se desprende claramente de lo que hemos expuesto que los deberes y las responsabilidades de los padres con res-pecto a sus hijos menores, incluso la tenencia física de és-tos, no surgen del hecho de la custodia, sino del hecho de ostentar la patria potestad sobre el menor. La custodia es tan sólo un ingrediente de la patria potestad, que si bien facilita el control y la responsabilidad de velar por los actos del menor en un momento determinado, no determina la autoridad del padre o la madre para ejercer dicho control y asumir dichas responsabilidades, sino que ésta surge del conjunto de derechos y deberes que otorga e impone la pa-tria potestad.
Este Tribunal ha reconocido, no obstante, que cuando ocurre el divorcio, una de las áreas de mayor conflicto es el establecimiento de las relaciones paterno y materno filia-les con los hijos menores de edad. En Sterzinger v. Ramí-rez, 116 D.P.R. 762, 773 (1985), señalamos que
[cjuando el tribunal le otorga la custodia a un padre y concede derecho de visita al otro, esto automáticamente tiene un *651efecto real sobre las relaciones del progenitor no custodio con el menor. El padre no custodio pierde cierta autoridad real sobre los hijos, que antes compartía con el ex cónyuge, desapa-rece la libertad de compartir y disfrutar con ellos en cualquier momento que desee. A medida que los patrones familiares han cambiado en nuestro país y los padres comparten más el cui-dado de sus hijos y las tareas en el hogar, más profundo re-sulta el impacto de la separación para el progenitor no custo-dio como para los hijos.
Precisamente por esta razón es que el ordenamiento ju-rídico debe ir dirigido a proteger la relación entre el padre o madre no custodio y sus hijos menores de edad, máxime cuando dicho padre o madre no custodio sigue ostentando la patria potestad sobre los menores. Si bien puede ser cierto que el padre o madre no custodio pierde hasta deter-minado punto contacto con el menor, esta situación no debe ser óbice ni justifica que el ordenamiento releve al padre no custodio o que no tiene al menor en su compañía al momento de ocurrir el acto dañoso de responsabilidad civil por incumplimiento con su responsabilidad in vigilando sólo porque, según un decreto de custodia, el menor pasa la mayor parte de tiempo con el otro padre. En primer lugar, lejos de fortalecer la relación del menor con el padre o ma-dre no custodio, este “relevo de responsabilidad” contribuye a debilitar aún más la relación del hijo con ese padre o madre que no tiene al menor en su compañía la mayor parte del tiempo; éste, al no sentirse responsable por vigi-lar al menor y prevenir sus actos negligentes, tendrá aún menos incentivos para atenderlo y guiarlo, tal como lo exige la patria potestad.
En segundo lugar, aunque la custodia compartida luego del divorcio es la situación ideal en aras de mantener cier-tos elementos de unidad familiar, lo cierto es que un arre-glo a estos efectos no siempre es posible por un sinnúmero de razones, desde la tirantez de la relación entre los padres divorciados, que el propio tribunal haya determinado que el bienestar de los menores está con uno de ambos padres, o simplemente que el padre y la madre hayan decidido que *652los menores vivirán con uno u otro padre por el hecho de que el hogar de éste está más cercano al lugar donde los niños van a la escuela o al centro de cuidado diurno al que asisten, o que el horario de trabajo de ese padre o esa ma-dre es más flexible que el del otro.
Como se puede apreciar, la determinación sobre cuál de los dos padres tendrá la custodia de un menor puede obe-decer a múltiples factores y circunstancias extrínsecas que no necesariamente están relacionadas con los deberes fun-damentales que emanan de la patria potestad. Es en ese contexto que se debe examinar la responsabilidad de los padres por los actos negligentes del hijo menor de edad que establece el Art. 1803 del Código Civil, 31 L.RR.A. see. 5142.
HH HH
La responsabilidad de los padres que surge del Art. 1803 del Código Civil, supra, se fundamenta en la culpa y negligencia de éstos y no en la de los hijos. Dicha respon-sabilidad es de carácter primario y no secundario. “Esa culpa o negligencia de los padres guarda relación con su deber de vigilancia sobre los hijos menores de edad que vivan en su compañía, de imponer la debida disciplina so-bre sus hijos y de suministrarles una educación y un am-biente adecuado.” Cruz v. Rivera, 73 D.P.R. 682, 686 (1952). Véase Sociedad de Gananciales, etc. v. Cruz, 78 D.P.R. 349, 359 (1955). Así pues,
... [l]os padres no son garantizadores sine qua non de las actuaciones de sus hijos; sino que cada caso específico debe medirse por sus circunstancias especiales, y los hechos de cada caso deben ser considerados a los fines de determinar si hubo o no hubo negligencia de parte de los padres, en cuanto a si las actuaciones del hijo se deben al incumplimiento por parte del padre de su deber de vigilancia, reprensión, disciplina y educación. Cruz v. Rivera, supra, pág. 689.
Es importante destacar que en estos casos no es necesa-*653rio probar la culpa o negligencia de los padres, sino que son éstos los que tienen que probar que no incurrieron en culpa o negligencia para así eximirse de responsabilidad. O sea, el Art. 1803 del Código Civil, supra, crea una especie de presunción de negligencia por parte de los padres, y para liberarse de su responsabilidad es necesario probar, no que el menor no incurrió en negligencia, sino que el padre o madre cumplió con su responsabilidad in vigilando; es de-cir, que fue prudente en el ejercicio de control sobre el me-nor o que actuó como un buen padre de familia para evitar la conducta negligente del hijo.
La razón de ser de este caso especial en el cual el Código Civil presume la existencia de negligencia por parte de los padres es que éstos tienen un deber de vigilancia y control sobre los hijos. La pregunta crucial que debemos hacernos es la siguiente: ¿De dónde emana ese deber? La respuesta del ordenamiento jurídico a esta crucial interrogante es sorprendentemente sencilla, pero categórica: ese deber emana del ejercicio de la patria potestad sobre los hijos. ¿Se extingue automáticamente ese deber sólo porque uno de los padres tenga al menor en su compañía al momento de ocurrir el acto culposo? Tenemos que contestar en la negativa, sencillamente porque está más que establecido que el padre o madre que retiene la patria potestad tam-bién retiene la responsabilidad por vigilarlo y contribuir a prevenir que éste pueda causar daños con su conducta a otros. Resulta claro que la respuesta sobre a quién le co-rresponde la responsabilidad que impone el Art. 1803 del Código Civil, supra, cuando el padre o la madre del menor no cumplen con su responsabilidad in vigilando no hay que buscarla en complicadas doctrinas sobre el derecho de da-ños y perjuicios, sino en principios básicos de nuestro orde-namiento jurídico, los cuales se fundamentan en una clara política pública de fortalecer la institución de la familia.
Así, pues, entendemos que es erróneo el utilizar el cri-terio de quién ostenta la custodia o tenencia física del me-*654ñor en un momento dado como agente determinante para imponer responsabilidad bajo el Art. 1803 del Código Civil, supra. La responsabilidad de los padres por los hijos me-nores que viven en su compañía emana de los deberes in-herentes a la patria potestad, no a la custodia, que no es sino un atributo o una manifestación de la primera.
Lo anterior, sin embargo, no significa que el padre o la madre no custodio —o que no tenía al menor consigo en el momento del daño— no tendrá la oportunidad de estable-cer ante el foro correspondiente que éste efectivamente cumplió con su deber in vigilando, o que en su caso en particular, debido a que no ostenta la custodia del menor o no lo tenía consigo, dicha responsabilidad in vigilando no debe exigírsele aun cuando ostente la patria potestad. Ló-gicamente, el padre o la madre que tiene al menor en su compañía en un momento determinado tiene más control sobre los actos de éste que el padre o la madre que no está presente en ese momento. Este es un factor que el tribunal puede y debe tomar en consideración al decidir sobre el incumplimiento con el deber de vigilancia del padre o la madre. Lo que no debe ocurrir es que el hecho incidental de la tenencia física del menor sea un eximente automático de responsabilidad para el otro padre o madre, obviando el hecho de que éste sigue ostentando la patria potestad so-bre dicho menor, la cual, según hemos establecido, se ejerce integralmente y no como un conjunto de derechos y deberes individuales e independientes. Soto Cabral v. E.L.A, supra, pág. 323. Así pues, no se puede ejercer la patria potestad para abrogarse un derecho de injerencia en las decisiones concernientes a la crianza, educación, administración y el derecho al disfrute de los bienes de los hijos, y no asumir la correlativa responsabilidad que dichas facultades conllevan.
Nos preocupa, además, el hecho de que, en términos prácticos, imponer responsabilidad por negligencia por el *655hecho físico de la custodia o tenencia del menor conllevará grandes problemas para los litigantes en el futuro. Nos surgen preguntas tales como: ¿Qué pasará cuando por al-gún arreglo entre los padres, el menor se encuentre en de-terminado momento con uno de éstos, cuando según los arreglos consignados en el Tribunal se supone que estu-viese con el otro padre? ¿Qué pasará cuando sean los abue-los, quienes muchas veces cuidan de sus nietos menores de edad, aun cuando la custodia oficial le corresponde al hijo o hija de éstos, los que tengan al menor en su compañía al momento de ocurrir el acto culposo? ¿A quién se le impon-drá la responsabilidad cuando los padres aún no estén divorciados, sino separados, y no exista un acuerdo decre-tado por el tribunal sobre la custodia del menor, aunque como cuestión de realidad dicho menor esté viviendo con uno de los dos padres? ¿Cuál será el criterio para imponer responsabilidad bajo el Art. 1803 en casos en que el menor no esté bajo la custodia física de ninguno de los dos padres?
Podríamos seguir enumerando preguntas que no encon-trarán una respuesta lógica en el ordenamiento, de empe-ñarse el Tribunal en seguir la irrazonable norma que ha creado. El hecho de la tenencia física del menor no puede ser el criterio para imponer responsabilidad al padre o a la madre bajo el Art. 1803 del Código Civil, supra. La custo-dia sobre un menor es un arreglo que tiene que hacer el Tribunal en los casos de divorcio por el sencillo hecho de que el niño o la niña no puede estar en dos lugares al mismo tiempo, y esa es una realidad física que no debe afectar más de lo estrictamente necesario la responsabili-dad del padre y de la madre cuando ambos ostentan la patria potestad. Consideramos que es urgente que el Tribunal examine los efectos reales de la norma que insiste en sostener, ya que, en lugar de fomentar que luego del divor-cio ambos padres continúen involucrados en la vida de sus hijos, estamos fomentando la mayor ruptura del núcleo familiar, pilar de la sociedad puertorriqueña.
*656HH HH I — I
Por todos estos fundamentos, disentimos del criterio mayoritario. En consecuencia, confirmaríamos el dictamen del Tribunal de Circuito de Apelaciones y devolveríamos el caso para la continuación de los procedimientos en conformidad.

(1) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosh, 1990, T. V, pág. 245.


(2) Rodríguez Mejias v. E.L.A., 122 D.P.R. 832 (1988).